DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 16/080208 filed on 02/18/2021. Claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN2018103437615, filed in China on 04/17/2018, has been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-5, 7-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US Patent Pub. No. 2011/0025666 A1) in view of Vasquez et al. (US Patent Pub. No. 2007/0279407 A1) and Miyagawa et al. (US Patent Pub. No. 2005/0156838 A1)
Regarding claim 1, Baek teaches a chip temperature control circuit of a display panel (Baek, Fig. 6, source driver 30 with temperature sensor 31), comprising: 
a chip, the temperature of the chip increasing with the increase of power consumption (Baek, Fig. 6, temperature sensor 31; Baek, [0006], as temperature is increased, current consumption, i.e. power consumption, is also increased); 
a thermosensitive element positioned on the chip, the electrical characteristic of thermosensitive element changing in response to change in the temperature of the chip; 
a timing controller (Baek, Fig. 6, controller 40) which is electrically connected to the chip, the timing controller obtaining a corresponding chip temperature according to the thermosensitive element, and the timing controller adjusting the chip to reduce power consumption when the temperature of the chip exceeds a predetermined temperature (Baek, Fig. 6, sense signal Vsen is provided to the controller 40, Baek, [0068]-[0069], clock signal CLK is adjusted when the temperature according to the signal Vsen is too high; Baek, [0006], as temperature is increased, current consumption, i.e. power consumption, is also increased, to lower the temperature, the current consumption would need to lowered, hence reduce current/power consumption).
Baek teaches display in general but does not seem to explicitly teach to be used in a liquid crystal panel, and comprising:

wherein the analog-to-digital converter is separate from the thermosensitive element and the chip and the analog-to-digital converter receives a signal indicating the temperature of the chip and provides a signal to adjust the chip to reduce power consumption of the chip.
However, in a related art of sensing temperature in a display, Vasquez teaches that there is such need in a liquid crystal display in particular (Vasquez, Fig. 2 display panel with sensor 202; Vasquez, [0003], liquid crystal; Vasquez, [0019], sensor 202 generate signal corresponding to temperature value and temperature sensor proximate to component sensed). 
Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in utilizing the structure of Baek for temperature sensing for a liquid crystal display as suggested by Vasquez.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.

wherein the analog-to-digital converter is separate from the thermosensitive element and the chip and the analog-to-digital converter receives a signal indicating the temperature of the chip and provides a signal to adjust the chip to reduce power consumption of the chip.
However, in a related art of detecting temperature in a display panel, Miyagawa teaches in order for a controller to process the data from a temperature sensor, which are analog values, an analog-to-digital which is electrically connected to both ends of a thermosensitive element to obtain an analog voltage signal of the thermosensitive element, the analog-to-digital converter converting the analog voltage signal obtained into a corresponding digital voltage signal (Miyagawa, Fig. 1, temperature sensor 104 provide analog voltage to ADC 112 and outputs a digital value; Miyagawa, [0054], temperature sensor for example can be a thermistor connected in series and a voltage drop of the thermistor is measured, i.e. to measure voltage drop measurement is made to both end of the component/thermistor, to measure the temperature); and 
wherein the analog-to-digital converter is separate from the thermosensitive element and a source/column driver of the display panel (Miyagawa, Fig. 1, ADC 112 is separate from temperature sensor 104 and column selection driver 102) and the analog-to-digital converter receives a signal indicating the temperature of the display 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include an analog-to-digital converter in the connection as suggested by Miyagawa in the display panel of Baek in view of Vasquez. The suggestion/motivation would have been in order to properly measure the temperature and to allow a digital circuit to process the measured temperature properly (Miyagawa, [0054]).  
And when incorporated, the connection would be similarly as shown in Fig. 1 of Miyagawa, where a timing controller which is electrically connected to an output of the analog-to-digital converter and the chip respectively (Miyagawa, Fig. 1 video driver 111 connected to ADC 112 and column selection driver 102, i.e. data driver), and being that the chip was mapped to the source/column driver of Baek, and as shown in Fig. 1 of Miyagawa, the ADC 112 is separate from both the temperature sensor 104 and column selection driver 102. Hence when incorporate the ADC of Miyagawa into the display panel of Baek in view of Vasquez, the ADC would be separate from the thermosensitive element and the chip as recited in the claim.
Regarding claim 3, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 1 and further teaches the thermosensitive element is a thermosensitive resistor, and the resistance value of thermosensitive resistor changes in response to change in the temperature of the chip (Miyagawa, [0054], thermistor 
Regarding claim 4, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 3 and further teaches the thermosensitive element is also electrically connected to a power source to form a closed loop (Miyagawa, [0054], thermistor is connected in series with a resistor element that is temperature independent, voltage is applied to the thermistor and measured by dividing the resistance of the power source voltage).
Regarding claim 5, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 4 and further teaches the power source is a current source or a voltage source, and the loop also comprises a second resistor in series with the thermosensitive element (Miyagawa, [0054], thermistor is connected in series with a resistor element that is temperature independent, voltage is applied to the thermistor and measured by dividing the resistance of the power source voltage).
Regarding claim 7, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 1 and further teaches the chip comprises a substrate and an electronic component positioned on the substrate, and the thermosensitive element is positioned on the substrate, and the electronic component is disposed around the thermosensitive element (Baek, [0009], display device on a panel; Baek, Fig. 6, temperature sensor 31 inside source driver 30; Vasquez, [0019], sensor proximate to the components).
Regarding claim 8, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 1 and further teaches the chip is a power management or 
wherein the chip comprises a power management integrated chip and a driver integrated chip, and the thermosensitive elements are respectively arranged on the power management integrated chip and the driver integrated chip, and the thermosensitive elements are electrically connected to the analog-to-digital converter respectively (according to MPEP 2144.04V. C. Making Separable by itself, i.e. separating a chip into multiple chips, is not sufficient by itself to be patentably distinguish over the prior art; Baek, [0068]-[0069], the driver of Baek manage power by changing the clock according to the temperature and drives the display).
Regarding claim 9, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 1 and further teaches wherein the timing controller reduces the operating frequency of the chip when the temperature of the chip exceeds the predetermined temperature (Baek, [0068]-[0069], clock signal CLK is adjusted when the temperature according to the signal Vsen is too high, i.e. higher than a temperature; Vasquez, [0021], refresh rate is reduced when temperature is higher than a threshold temperature to reduce power consumption).
Regarding claim 10, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 1 and further teaches the chip is positioned outside the array substrate of the liquid crystal panel, and the chip is electrically connected to a circuit on the array substrate (Baek, Fig. 6, temperature sensor 31 outside of panel 10; Vasquez, Fig. 2, sensor 202 outside of display panel 220).
claim 11, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 1 and further teaches a liquid crystal display panel comprising the chip temperature control circuit of the liquid crystal display panel according to claim 1 (Vasquez, Fig. 2, display 116). 
Regarding claim 13, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 11 and further teaches the thermosensitive element is a thermosensitive resistor, and the resistance value of thermosensitive resistor changes in response to change in the temperature of the chip (Miyagawa, [0054], thermistor which resistance changed with temperature can be used to measure temperature of the display).
Regarding claim 14, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 13 and further teaches the thermosensitive element is also electrically connected to a power source to form a closed loop (Miyagawa, [0054], thermistor is connected in series with a resistor element that is temperature independent, voltage is applied to the thermistor and measured by dividing the resistance of the power source voltage).
Regarding claim 15, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 14 and further teaches the power source is a current source or a voltage source, and the loop also comprises a second resistor in series with the thermosensitive element (Miyagawa, [0054], thermistor is connected in series with a resistor element that is temperature independent, voltage is applied to the thermistor and measured by dividing the resistance of the power source voltage).
claim 17, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 11 and further teaches the chip comprises a substrate and an electronic component positioned on the substrate, and the thermosensitive element is positioned on the substrate, and the electronic component is disposed around the thermosensitive element (Baek, [0009], display device on a panel; Baek, Fig. 6, temperature sensor 31 inside source driver 30; Vasquez, [0019], sensor proximate to the components).
Regarding claim 18, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 11 and further teaches the chip is a power management integrated chip, a source driver integrated chip (Baek, Fig. 6, source driver 30) or a gate driver integrated chip; or 
wherein the chip comprises a power management integrated chip and a driver integrated chip, and the thermosensitive elements are respectively arranged on the power management integrated chip and the driver integrated chip, and the thermosensitive elements are electrically connected to the analog-to-digital converter respectively (according to MPEP 2144.04V. C. Making Separable by itself, i.e. separating a chip into multiple chips, is not sufficient by itself to be patentably distinguish over the prior art; Baek, [0068]-[0069], the driver of Baek manage power by changing the clock according to the temperature and drives the display).
Regarding claim 19, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 11 and further teaches wherein the timing controller reduces the operating frequency of the chip when the temperature of the chip exceeds the predetermined temperature (Baek, [0068]-[0069], clock signal CLK is adjusted when 
Regarding claim 20, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 11 and further teaches the chip is positioned outside the array substrate of the liquid crystal panel, and the chip is electrically connected to a circuit on the array substrate (Baek, Fig. 6, temperature sensor 31 outside of panel 10; Vasquez, Fig. 2, sensor 202 outside of display panel 220).

	
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US Patent Pub. No. 2011/0025666 A1) in view of Vasquez et al. (US Patent Pub. No. 2007/0279407 A1), Miyagawa et al. (US Patent Pub. No. 2005/0156838 A1) and Iwasa (US Patent Pub. No. 2020/0200612 A1)
Regarding claim 2, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 1. Baek in view of Vasquez and Miyagawa does not seem to explicitly teach the thermosensitive element is a PN junction, and the voltage between the both ends of the PN junction changes in response to the change in temperature of the chip.
However, in a related art of measuring temperature of components in a display panel, Iwasa teaches the use of a thermosensitive element that is a PN junction, and the voltage between the both ends of the PN junction changes in response to the change in temperature of the chip (Iwasa, Fig. 7 and [0112], temperature sensor is a PN 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a PN junction to measure temperature as suggested by Iwasa in the display of Baek in view of Vasquez and Miyagawa. The suggestion/motivation would have been in order to detect the temperature of the component with high accuracy at real time (Iwasa, [0112]).  
Regarding claim 12, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 11. Baek in view of Vasquez and Miyagawa does not seem to explicitly teach the thermosensitive element is a PN junction, and the voltage between the both ends of the PN junction changes in response to the change in temperature of the chip.
However, in a related art of measuring temperature of components in a display panel, Iwasa teaches the use of a thermosensitive element that is a PN junction, and the voltage between the both ends of the PN junction changes in response to the change in temperature of the chip (Iwasa, Fig. 7 and [0112], temperature sensor is a PN junction diode measure temperature by measuring a potential difference between the emitter and collector electrodes).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a PN junction to measure temperature as suggested by Iwasa in the display of Baek in view of Vasquez and Miyagawa. The suggestion/motivation would have been in order to detect the temperature of the component with high accuracy at real time (Iwasa, [0112]).  
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US Patent Pub. No. 2011/0025666 A1) in view of Vasquez et al. (US Patent Pub. No. 2007/0279407 A1), Miyagawa et al. (US Patent Pub. No. 2005/0156838 A1) and Felder (US Patent Pub. No. 2004/0105488 A1).
Regarding claim 6, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 1. Baek in view of Vasquez and Miyagawa does not seem to explicitly teach a correspondence table indicating a correspondence relationship between a digital voltage signal range and a chip temperature is stored in the timing controller, and the timing controller can specify a corresponding temperature of the chip according to the digital voltage signal received and the correspondence table.
However, in a related art of sensing temperature of components in an electronic device, Felder teaches a correspondence table indicating a correspondence relationship between a digital voltage signal range and a chip temperature is stored in a controller, and the controller can specify a corresponding temperature of the chip according to the digital voltage signal received and the correspondence table (Felder, Fig. 5 and [0042] thermometer, with ADC sent to processing module, calculating of temperature id based on a table accessed by algorithm).
Before the time of the first effective filing of the claimed, it would have been obvious to a person ordinary skill in the art to implement the temperature calculation method of Felder in the display of Baek in view of Vasquez and Miyagawa. The suggestion/motivation would have been in order to use a single component to calculate temperature from different components on a device, being that the different devices 
Regarding claim 16, Baek in view of Vasquez and Miyagawa teaches the limitations of the parent claim 11. Baek in view of Vasquez and Miyagawa does not seem to explicitly teach a correspondence table indicating a correspondence relationship between a digital voltage signal range and a chip temperature is stored in the timing controller, and the timing controller can specify a corresponding temperature of the chip according to the digital voltage signal received and the correspondence table.
However, in a related art of sensing temperature of components in an electronic device, Felder teaches a correspondence table indicating a correspondence relationship between a digital voltage signal range and a chip temperature is stored in a controller, and the controller can specify a corresponding temperature of the chip according to the digital voltage signal received and the correspondence table (Felder, Fig. 5 and [0042] thermometer, with ADC sent to processing module, calculating of temperature id based on a table accessed by algorithm).
Before the time of the first effective filing of the claimed, it would have been obvious to a person ordinary skill in the art to implement the temperature calculation method of Felder in the display of Baek in view of Vasquez and Miyagawa. The suggestion/motivation would have been in order to use a single component to calculate temperature from different components on a device, being that the different devices have a different temperature dependent resistance values and can be easily implemented by just using a different table stored in software/program (Felder, [0042]).
Response to Arguments
Applicant's arguments filed on 02/18/2021 have been fully considered but they are not persuasive. 
Applicant argued that Miyagawa teaches the ADC 112 is disposed on the driver circuit 110 and hence is not separate from the chip as recited in the claim. However, it is noted that as mapped to the disclosure of Baek, the “chip” where a thermosensitive element is disposed is the source driver 30 of Baek, which is functionally equivalent of the column selection driver 102 of Miyagawa, and it is clearly shown in Fig. 1 of Miyagawa that the ADC 112 is separate from the “chip”, i.e. column selection driver. Furthermore, applicant argued that the ADC of Miyagawa does not provide a signal to adjust the chip to reduce power consumption of the chip, whereas Miyagawa’s ADC provides a signal to adjust the video driver instead. However, it is noted that the video driver of Miyagawa provides a control signal to the column selection driver, i.e. chip, in response to the digital signal received from ADC, which digital signal from ADC is indirectly adjust the column selection driver, i.e. chip. Also, it is noted that Miyagawa is cited to provide teaching of an ADC, and the rejection is made as a whole with the teachings of Baek in view of Vasquez and Miyagawa. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Pub. No. 2001/0022523 A1 to Takami discloses a similar invention as disclosed, specifically the teaching of sharing an ADC with the control circuit of a display and the display device to simplify the circuit, see [0163].
U.S. Patent Pub. No. 2005/0035932 A1 to Nishikawa et al. discloses a similar invention as disclosed, specifically the teaching of a separate ADC from the other components of a display, see Fig. 1.
U.S. Patent Pub. No. 2010/0042346 A1 to Kuang discloses a similar invention as disclosed, specifically the teaching of sharing an ADC with different components in an electronic device to reduce circuit area and cost of the electronic device, see [0009], [0018] and [0095].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG HUI LIANG/           Primary Examiner, Art Unit 2693